Citation Nr: 0010100	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  93-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher evaluation for residuals of 
medial meniscectomy, right knee with traumatic arthritis, 
currently rated as 10 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.

3.  Entitlement to a higher rating for residuals of a left 
shoulder injury, currently rated as 10 percent disabling.  

4.  Entitlement to service connection for transvestic 
fetishism.  

5.  Entitlement to service connection for degenerative 
changes and chondromalacia patella, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from January 1977 to 
April 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for an increased evaluation for residuals of medial 
meniscectomy, right knee with traumatic arthritis was 
remanded by the Board in October 1995.  

The case was previously before the Board in October 1997, 
when it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Director of 
the Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (the Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  

The October 1997 Board decision denied the veteran's appeal 
for a waiver of withholding of severance pay from 
compensation.  The veteran requested reconsideration of that 
decision.  Reconsideration was denied in September 1999.  

New issues were added while the case was in Remand status.  

The issues of entitlement to service connection for 
degenerative changes and chondromalacia patella, left knee; 
entitlement to a higher rating for residuals of a left 
shoulder injury; and entitlement to a total rating based on 
individual unemployability are the subjects of a REMAND at 
the end of this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary to 
complete the record and for an equitable disposition of the 
appellant's appeal for a higher rating for residuals of 
medial meniscectomy, right knee with traumatic arthritis

2.  Residuals of medial meniscectomy, right knee with 
traumatic arthritis are manifested by painless flexion of the 
leg being limited to less than 15 degrees.    

3.  There is no evidence which connects the current 
transvestic fetishism to disease or injury during service.  

4.  There is a current diagnosis of patellofemoral 
chondromalacia of the left knee from a physician.  

5.  The physician provided medical opinion evidence which 
connected the patellofemoral chondromalacia of the left knee 
to the service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of 
medial meniscectomy, right knee with traumatic arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.14, 4.20, 4.40, 4.45, 4.59; 38 C.F.R. Part 4, 
Diagnostic Codes 5259, 5260 (1999).

2.  The claim for service connection for transvestic 
fetishism is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
patellofemoral chondromalacia of the left knee is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of 
Medial Meniscectomy, Right Knee with Traumatic Arthritis

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected right knees 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A May 1991 rating decision granted service 
connection for the residuals of a right knee and assigned a 
10 percent rating.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection for a medial meniscectomy, right knee with 
traumatic arthritis was granted with a 10 percent rating by 
means of a May 1991 rating decision.  The RO based its 
decision on the available service records that showed that 
the veteran injured his right knee and suffered from a torn 
medial meniscus for which he underwent a meniscectomy.  The 
RO noted that the appellant complained of weakness in the 
right knee with occasional buckling and that the medical 
examination showed minimal medial joint line sclerosis, 
patellofemoral crepitus, ligaments stable with no effusion, 
erythema or increased warmth.  The appellant filed a notice 
of disagreement at that time, asserting that his knee was 
worse than currently rated.

The appellant underwent a VA medical examination in August 
1991.  The VA physician stated that the appellant's right 
knee would grind noticeably through a normal range of motion 
and noted that there was no effusion, no joint line 
tenderness, and no instability of that joint.  The VA 
physician diagnosed degenerative joint disease of the right 
knee with range of motion and function well preserved.  

VA outpatient treatment reports showed that, in February 
1992, the appellant was wearing a knee brace and, in March 
1992, he was complaining of his knee locking and giving away.  
An assessment of the right knee in March 1992 was rule out 
knee instability.

The appellant testified at an RO hearing in June 1992.  He 
stated that his knee would give out about five times a month 
and that it would buckle all the time.  He complained of 
looseness in his right knee, which he referred to as 
instabilization.  The appellant stated that he was able to 
extend his knee out completely and bending it hurt.  

The appellant underwent a VA medical examination in September 
1992.  A physical examination of his right knee revealed that 
the range of motion was 0 degrees to 125 degrees.  The VA 
physician noted that there was marked difficulty in obtaining 
a range of motion in the right knee because of pain in the 
appellant's back and knee.  There was guarding secondary to 
pain.  The VA physician stated that the scar on the 
appellant's right knee was well healed.  The doctor reported 
that there was no redness, swelling, tenderness of the knee 
or instability.  The diagnosis was traumatic arthritis of the 
right knee, postoperative medial meniscectomy.  X-rays taken 
at that time failed to disclose the following: evidence of a 
gross fracture line, a compression deformity, bone erosive or 
destructive process, subluxation, or dislocation.  The VA 
physician reading the x-rays stated that the joint spaces 
were well maintained and the visualized soft tissues were 
unremarkable.  

VA outpatient treatment reports showed that from May 1994 to 
August 1994, the appellant was continuing to complain of 
right knee pain.  In May 1994, he was given an impression of 
right knee effusion.  X-rays taken at that time showed mild 
degenerative changes with no loose bodies and no acute 
abnormalities.  The impression was mild degenerative 
arthritis of the right knee.  In July 1994 and August 1994, 
he was diagnosed with degenerative joint disease of the right 
knee.

A private x-ray taken of the right knee in December 1995 
revealed degenerative arthritic changes with slight narrowing 
of the articular surface and osteophytic lipping; however, 
there was no evidence of dislocation.  A possible loose body 
posteriorly was noted.  

A VA medical examination was conducted in December 1995.  The 
VA physician reported that the veteran moved about the room 
with a satisfactory gait pattern.  The doctor stated that no 
definite limp was noted at that time.  The veteran had a well 
healed surgical scar over the medial aspect of the knee.  
Active and passive motion was 0  - 120 degrees.  He had 
complaints of passive pain on motion, particularly near full 
flexion.  There was rather significant patellofemoral 
crepitus noted on range of motion testing.  No redness, heat 
or swelling was noted according to the doctor.  He had 
tenderness to palpation primarily around the area of the 
patellofemoral joint.  He also had pain with patella 
compression.  The doctor reported that there was no evidence 
of instability.  Specifically, there was no evidence of 
lateral instability or subluxation which was referred to in 
the September 1992 VA medical examination.  He was able to 
perform a fair heel and toe walk.  He could only squat 
approximately one third to one half of the way down and this 
was only with a great deal of difficulty.  Most of the weight 
was on the left leg.  The diagnosis was post-traumatic 
arthritis of the right knee with examination findings 
compatible with significant chondromalacia patella--post 
operative medial meniscectomy.

X-rays taken in January 1996 showed moderate degenerative 
arthritic changes.  The VA physician reading the x-rays was 
unable to exclude a loose body posteriorly.  

In a March 1996 VA outpatient treatment report, the appellant 
was diagnosed with degenerative joint disease.  

The July 1996 VA general medical examination report had a 
notation that the appellant was not asked to exercise due to 
the severity of his right knee pain and that the appellant 
was continuing to wear a knee brace.  The diagnosis on that 
examination with respect to the right knee was post 
meniscectomy, traumatic arthritis of the right knee--
symptomatic.  

The August 1996 VA orthopedic examination report showed that 
the appellant complained of chronic pain in the right knee 
and that he was unable to drive, stand, walk, squat, or stoop 
for long periods of time and that taking the stairs would 
exacerbate his condition.  The VA physician noted that there 
was no swelling in the right knee.  The impression was 
history of right knee meniscectomy.  

VA outpatient treatment reports, dated November 1996 and 
December 1996, showed that the appellant was complaining of 
right knee pain and instability.  An impression of 
degenerative joint disease was given in the December 1996 VA 
outpatient treatment report.

Pursuant to the Board's October 1997 Remand, the veteran was 
examined that month.  The veteran had a very slight limp on 
the right.  The surgical scar was well healed.  Active range 
of motion was from 0 to 110 degrees with complaints of pain 
throughout the entire motion of the knee and increasing with 
flexion.  There was marked shaking, guarding and splinting of 
the leg on attempting to obtain range of motion secondary to 
complaints of pain.  No swelling was appreciated.  He did 
have tenderness to palpation about the area of the 
patellofemoral joint.  The was a positive patella grind test.  
The examiner was unable to demonstrate any instability.  The 
diagnosis was post-traumatic arthritis, right knee with 
significant chondromalacia patella, post-operative residuals 
of medial meniscectomy.  The doctor went on to express the 
opinion that the veteran's complaints of pain on motion were 
credible.  There would be increased impairment during 
exacerbations, although the physician was unable to quantify 
them.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

There is no evidence of bony fixation (ankylosis) of the 
knee, ratable under 38 C.F.R. Part 4, Code 5256 (1999).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1999).  Here, there is no evidence of subluxation or lateral 
instability ratable under this code, either as the primary 
rating criteria or as an additional rating.  See VAOPGCPREC 
23-97 (July 1, 1997).  

The Board notes that in the report of a VA neurological 
examination, conducted in August 1996, the VA physician 
stated that the appellant said he felt instability in the 
right knee and noted that the appellant used a right knee 
brace.  In the impression, the VA physician stated that the 
veteran had instability of the right knee and wore a right 
knee brace.  The appellant sent in a copy of this examination 
report asserting this as evidence that he has instability of 
the right knee.  The Board believes that the VA physician was 
simply reporting what the appellant had told him, which 
cannot be considered to be a medical diagnosis of instability 
of the knee.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  Here, the doctor noted a limitation of 
knee motion and did not make any findings of his own as to 
instability.  This is clearly a restatement of the veteran's 
claim unenhanced by any additional medical comment by the 
examiner.  Even if the Board took this statement as true, 
there are three VA medical opinions which specifically state 
the contrary.  It is not that these three VA physicians were 
silent as to whether the appellant's right knee had 
instability; the three VA physician stated that there was no 
instability of the right knee.  Thus, the Board gives little 
probative weight to the impression made on the August 1996 VA 
medical examination report and, instead, believes the three 
VA physicians, who stated that the appellant's right knee has 
not been shown to be unstable. 

A dislocated semilunar cartilage or meniscus, with frequent 
episodes of "locking," pain, and effusion into the joint 
will be rated as 20 percent disabling.   38 C.F.R. Part 4, 
Code 5258 (1999).  Here, the evidence shows the semilunar 
cartilage was removed.  It is not dislocated.  While the 
veteran has complained of locking, neither locking nor 
effusion have been objectively demonstrated on examination.  
The knee pain by itself is not sufficiently closely analogous 
to use this code to rate the disability.  38 C.F.R. § 4.20 
(1999).  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic.  38 C.F.R. Part 4, Code 5259 (1999).  This is 
the basis for the current 10 percent rating.  It is the only 
rating available under this code.  Higher ratings would 
require other symptoms under other codes.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  

The VA physician has considered the effect of pain in 
determining that the veteran can flex his right knee to 110 
degrees.  However, he found credible pain throughout the 
entire range of motion.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court emphasized the need to consider functional 
loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45.  
Applying these sections, in accordance with the Court's 
discourse, to the facts of this case, the Board finds that 
painless flexion of the leg is limited to less than 15 
degrees.  This meets the criteria for a 30 percent rating 
under Code 5260.  This is the maximum rating assignable under 
this code.  It rates the veteran's knee pain and limitation 
of function as reflected by limitation of motion.  This 
rating rates all the symptoms previously rated under Code 
5259, so this rating replaces and is not in addition to the 
10 percent previously assigned under that code.  38 C.F.R. 
§ 4.14 (1999).   

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (1999).  In this case, there is no evidence of 
limitation of extension.  

There is no evidence of nonunion or malunion of the tibia or 
fibula ratable under 38 C.F.R. Part 4, Code 5262 (1999).  

There is no evidence of genu recurvatum ratable under 
38 C.F.R. Part 4, Code 5263 (1999).  

The Board has considered the surgical scar on the right knee, 
as it has been addressed by the VA physician in the September 
1992 and December 1995 VA medical examinations.  A 10 percent 
disability evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration or 
which limit the function of the body part which they affect. 
38 C.F.R. Part 4, Diagnostic Codes 7804, 7805 (1996).  Here, 
the appellant has not stated that the scar on his right knee 
is tender or painful.  On VA examinations in September 1992, 
December 1995 and October 1997, the physician stated that the 
appellant had a well-healed surgical scar over the medial 
aspect of his right knee.  Thus, the evidence of record does 
not approximate any criteria for a 10 percent rating for the 
scar.  38 C.F.R. § 4.7 (1999).  

Service Connection For Transvestic Fetishism

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for transvestic fetishism, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, the veteran is considered competent to report 
dressing in women's clothes during service.  Also, there is a 
current diagnosis of transvestic fetishism.  The case is not 
well grounded because there is no evidence from a physician 
or other qualified medical professional that the current 
diagnosis is connected to the experiences in service.  As a 
lay witness, the veteran's assertion that there is a 
connection is not enough.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

There is no evidence documenting a chronic psychiatric 
disability of any kind during service.  38 C.F.R. § 3.303(b) 
(1999).  

While the veteran has reported continuing symptoms since 
service, no physician or other medical professional has 
linked the described symptoms to the current disability.  
38 C.F.R. § 3.303(b) (1999), Savage, at 498.  

The Board's review of the record does not disclose any 
evidence from a competent source which could connect the 
current transvestic fetishism to the claimed incidents in 
service.  Consequently, the claim is not well grounded and 
must be denied.  

In accordance with 38 U.S.C. 5103 (West 1991), the August 
1998 statement of the case informed the veteran of the lack 
of evidence to connect his transvestic fetishism to service.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any evidence of a connection might be available 
from a physician or other medical professional.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  He has asked that the 
claim be decided without records from the Social Security 
Administration (SSA).  He has not indicated that the SSA 
records would provide evidence of a connection to support the 
claim.   

Service Connection for
Degenerative Changes and Chondromalacia Patella, Left Knee

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

A well grounded claim for secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An 
appellant's own conclusion, stated in support of his claim, 
that his present disability is secondary to his service-
connected disability is not competent evidence as to the 
issue of medical causation.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  

In a report dated in March 1998, Dr. Noblin expressed the 
opinion that the service-connected right knee probably 
accelerated the left knee degeneration by the amount of 
weight the veteran put on his left knee secondary to 
degeneration and wearing out of the right knee.  The doctor 
conceded that the amount of disability caused by the injury 
to the right knee was difficult to determine, but the doctor 
certainly thought it had some bearing on accelerated problems 
with the left knee.  This opinion provides a connection 
between the claimed left knee disorder and the service-
connected right knee disorder.  While that connection is 
tenuous, it is sufficient to make the claim well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

In the August 1998 Statement of the Case, the RO weighed the 
opinion of Dr. Noblin against the opinion of the physician 
who did the October 1997 VA examination.  The RO concluded 
that the VA physician's opinion had greater probative weight 
and the veteran's claim was not well grounded.  At the 
threshold stage, the question is merely did the veteran 
submit some evidence on each point which must be proven to 
sustain his claim.  If there is evidence supporting each 
point, the claim is well grounded and the adjudication moves 
to the merits stage weighing the positive and negative 
evidence.  Additionally, if the claim is well grounded, VA 
has a duty to assist the veteran in developing evidence 
pertinent to the claim.  

Because the claim of entitlement to service connection for a 
left knee disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  


ORDER

A 30 percent rating for residuals of medial meniscectomy, 
right knee with traumatic arthritis is granted, subject to 
the law and regulations governing the payment of monetary 
awards.  

Service connection for transvestic fetishism is denied.  

The claim of entitlement to service connection for 
degenerative changes and chondromalacia patella of the left 
knee is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As noted above, because the claim of entitlement to service 
connection for a left knee disorder is well grounded, VA has 
a duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, as discussed in the August 1998 Statement of 
the Case, there are two medical opinions on each side of the 
connection question.  Both opinions appear to be rather 
tenuous.  A more definite opinion is desirable.  Further, the 
SSA records may be helpful in this regard and should be 
obtained.  

Limitation of motion of the arm to 25° from the side will be 
rated as 30 percent disabling for the minor arm.  Limitation 
of motion of the arm to midway between side and shoulder 
level will be rated as 20 percent disabling for the minor 
arm.  Limitation of motion of the arm at shoulder level will 
be rated as 20 percent disabling for the minor arm.  
38 C.F.R. Part 4, Code 5201 (1999).  The recent VA 
examination does not clearly address whether there is any 
functional limitation 25° from the side or midway between 
side and shoulder.  Further, the SSA records may be helpful 
in this regard and should be obtained.  

The issue of entitlement to a total rating based on 
individual unemployability is remanded in light of the 
allowances in this decision.  

The issues of entitlement to service connection for 
degenerative changes and chondromalacia patella, left knee; 
entitlement to a higher rating for residuals of a left 
shoulder injury; and entitlement to a total rating based on 
individual unemployability are REMANDED to the RO for the 
following:  

1.  The Board notes that the RO has 
requested the SSA medical records.  The RO 
should insure that these records are 
associated with the claims folder and 
reviewed in conjunction with the Remanded 
claims.  

2.  The RO should schedule the veteran for 
a VA orthopedic examination by a physician 
who has not previously examined the 
veteran.  The entire claims folder, 
including a copy of this Remand must be 
made available to and be reviewed by the 
examiner.  All necessary tests and studies 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
physician should provide complete 
rationale for all conclusions reached and 
should specifically express an opinion on 
the following questions:  

a.  What is the correct diagnosis for any 
current left knee disorder the veteran may 
have?  

b.  Is it as likely as not that the 
service-connected right knee disorder made 
some contribution to the development of 
the left knee disorder?  If so, how much 
did the service-connected right knee 
disability contribute?  Please express 
this, if possible, in a fraction or 
percentage.  

c.  What is the range of left shoulder 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  

d.  Describe any functional limitation 25° 
from the side or state if there is none.  

e.  Describe any functional limitation 
midway between side and shoulder level or 
state if there is none.  

f.  Describe any functional limitation at 
shoulder level or state if there is none.  

g.  Describe all functional loss affecting 
the left shoulder including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

3.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(1999) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

After completion of the above, the RO should adjudicate the 
claims for entitlement to service connection for degenerative 
changes and chondromalacia patella, left knee; entitlement to 
a higher rating for residuals of a left shoulder injury; and 
entitlement to a total rating based on individual 
unemployability.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the Board 
for completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

